Citation Nr: 1722467	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected chronic pancreatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in January 2015 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's diabetes mellitus type II is at least as likely as not aggravated by his service-connected chronic pancreatitis.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II, aggravated by chronic pancreatitis has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for diabetes mellitus type II, as secondary to service-connected chronic pancreatitis.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  Legal Criteria, Factual Background, and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The regulation specifies that VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability. I  38 C.F.R. § 3.310.

A VA examiner reviewed the Veteran's claims file in April 2015 in order to provide an addendum medical opinion.  The examiner noted that the Veteran was diagnosed with chronic idiopathic pancreatitis in February 1996 and that he was ultimately deemed medically unfit and discharged from the military in September 1997 due to the disability.  The examiner further indicated that the Veteran had frequent recurrent bouts of pancreatitis, with some requiring hospitalization, for several years after his discharge from the military.  The examiner stated that chronic pancreatitis causes irreversible damage to the pancreas and often causes changes to or the collapse of pancreatic ducts.  The examiner noted that the Veteran's medical records documented multiple small duct abnormalities.  The examiner indicated that the Veteran had a prior diagnosis of diabetes mellitus, and that although his pancreas did generate insulin, it was not able to make enough to meet his needs.  As a result, the Veteran was required to take medication including injecting units of insulin.  The examiner opined that although the Veteran's obesity could cause significant insulin resistance, chronic pancreatitis could also cause diabetes mellitus type II and it was as likely as not that the Veteran's service-connected chronic pancreatitis aggravated his diabetes mellitus type II beyond its natural progression.  The examiner noted that the case was also reviewed by an endocrinologist who agreed with the opinion.

Therefore, given the medical evidence outlined above, the Board concludes that the Veteran's diabetes mellitus type II was aggravated by his service-connected chronic pancreatitis disability, and service connection for diabetes mellitus type II is warranted.


ORDER

Entitlement to service connection for diabetes mellitus type II, as aggravated by service-connected chronic pancreatitis, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


